UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1614


KEVIN E. WITCHER; BOBBY BURNS,

                  Plaintiffs – Appellants,

             v.

BAYER CROPSCIENCE USA LP, Its agents, employees and those in
concert with,

                  Defendant – Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:06-cv-00947)


Submitted:    February 18, 2009              Decided:   March 12, 2009


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eunice L. Green, GREEN LAW FIRM, Dunbar, West Virginia, for
Appellants. Joseph M. Price, Mark H. Hayes, ROBINSON & MCELWEE,
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin E. Witcher and Bobby Burns appeal the district

court’s order granting Defendant’s summary judgment motion on

their   retaliation,     racial   discrimination      and   hostile    work

environment claims, brought pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000) (“Title VII”), and West Virginia law.            We have reviewed

the record and find no reversible error.        Accordingly, we affirm

the district court’s order.          See Witcher v. Bayer CropScience

USA LP, No. 2:06-cv-00947 (S.D. W. Va. Apr. 14, 2008).                  We

dispense   with   oral    argument    because   the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     2